DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of Claims
The amendment filed 11/04/2021 has been entered. Claims 1, 14, 20 are currently amended claims. Claims 6, 11, 19 are previously cancelled claims. Claims 1-5, 7-10, 12-18, 20-23 are pending in the application.
Response to Arguments
Applicant’s argument, see pg. 9-10 of the Remarks filed 11/04/2021 regarding claims rejected under the 35 USC 103 as being unpatentable over the references of record has been fully considered and asserted moot in view of current office action with newly applied prior art Sanin. 
Specifically, regarding independent claim 1 (similarly claims 14, 20), examiner acknowledges applicant has amended claim by including limitation(s) “performing, by the client device and based on the risk identification model, probability analysis on at least one of the service data and the service indicator data to obtain a risk probability”, inter alia. Applicant 
Applicant’s further argument regarding dependent claims is also moot due to same reason set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5, 7, 9-10, 12, 14-15, 18, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jivraj et al (US20150348042, hereinafter, "Jivraj"), in view of Khan et al (US20080201780A1, hereinafter, "Khan"), in further view of Sanin et al (US20120159647A1, hereinafter, "Sanin") and Douglas et al (US20150193768A1, hereinafter, "Douglas").
Regarding claim 1, Jivraj teaches: 
A computer-implemented method for risk identification (Jivraj, [Abstract] discloses a mobile device to determine level of risk of fraudulent activity associated with merchant), the method comprising: 
receiving, by the client device, a request to perform a service operation (Jivraj, [0026] where business entity 150 is a financial institution that provides financial service accounts and system 140 (i.e. client device) is configured to perform financial service account transaction processes (i.e. service operation), …);
in response to the requested service operation, receiving, by the client device, a risk identification request associated with the requested service operation (Jivraj, see Fig. 3 step 302, and [0077] In step 302, system 140 may receive the request for information identifying risks of fraudulent activity involving one or more merchants), wherein the requested service operation comprises a payment operation (Jivraj, [0007] to perform operations including identifying one or more payment instruments based on the determined risk. In some aspects, the identified payment instruments may be appropriate for a financial services transaction involving the merchant. And [0106] Referring back to FIG. 3, in step 316, system 140 may identify one or more payment instruments appropriate to the elevated risk level assigned to the selected merchant, …); 
retrieving, by the client device and based on the requested service operation, service data corresponding to the risk identification request, wherein the service data comprises a payment amount (Jivraj, [0026] system 140 is configured to perform financial service account transaction processes, transactions may include, but are not limited to, a purchase or sale of goods or services, a transfer of funds between financial accounts… And [0078] the received request may include information identifying the one or more merchants. By way of example, the obtained information may include portions of names associated with the one or more merchants); 
determining, by the client device, service indicator data associated with the service data (Jivraj, [0085] the determined fraud risk score may reflect a number of prior reported instances (i.e. service indicator data, a cumulative data, i.e. count) of fraudulent activity involving the selected merchant, and further, may reflect the pervasiveness of prior fraudulent activity involving additional merchants disposed within a geographic region of the selected merchant), [wherein the service indicator data comprises a variance of a plurality of payment amounts of a plurality of service operations requested in a predetermined time window, wherein the plurality of payment amounts comprise the payment amount] (See Douglas below for limitations in bracket); 
performing, by the client device and based on the risk identification model, logic analysis on the service indicator data (Jivraj, [0093] in step 308, system 140 may access a corresponding data repository (e.g., risk data 144D of data repository 144) and obtain information identifying the fraud risk score for the selected merchant. And [0094] Referring back to FIG. 3, system 140 may compare the fraud risk score for the selected merchant against an indexed table (i.e. service indicator data) of fraud risk scores associated with previously scored merchants (e.g., step 310) (i.e. logic analysis));
determining, by the client device, that the requested service operation is a high risk operation based at least in part on a result of the logic analysis (Jivraj, Fig. 3 step 318, and information identifying the one or more selected payment instruments may be output to step 318 of exemplary process 300, which generates an elevated risk (i.e. high risk) alert) [and the risk probability, wherein the result of the logic analysis indicates that the variance of the plurality of payment amounts is less than a predetermined threshold]; (See Sanin and Douglas below for the teachings of limitations in bracket)
While Jivraj discloses the main concept of claimed invention for identifying a risk of fraudulent activity associated with a merchant as service operation with logic analysis, but does not explicitly teach the following limitation(s), however in the similar field of endeavor Khan teaches:
receiving, by a client device and from a server device, a risk identification model (Khan, [0025] Once the one or more vulnerability settings along with risk-based rules (i.e. risk identification model) have been imported into the system they are then passed to the managed client 304 (i.e. receiving by a client device) to evaluate these settings on the client 304... Once the one or more settings are detected, the risk-based rules are applied to determine the risk level);
 (Khan, [0015] The system administrator may configure an appropriate remediation action and/or network access restriction based on the level of risk (Block 110).  For example, the system administrator may analyze a reported level of risk to determine whether to alter the network quality of service for that client. And [0023] The client 306 may determine which remediation action to perform based on the risk associated with the setting detected on the client 304).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Khan in the risk identification system of Jivraj by forwarding vulnerability settings with risk-based rules from configuration management server to client to determine the risk level. This would have been obvious because the person having ordinary skill in the art would have been motivated to have the client device to use the risk-based rules to identify the risk level for vulnerability setting on the client device for assessment, remediation and network access protection (Khan, [Title], [Abstract], [0024]-[0025]).
While the combination of Jivraj-Khan discloses the main concept of claimed invention for identifying a risk of fraudulent activity associated with a merchant as service operation with logic analysis, but does not explicitly teach using probability analysis and the following limitation(s), however in the same field of endeavor Sanin teaches:
performing, by the client device and based on the risk identification model, probability analysis on at least one of the service data and the service indicator data to obtain a risk probability (Sanin, discloses for risk analysis using social and personal data for user verification, see [Title] and [Abstract]. And [0020] the user interaction engine 102 also enables the user to provide identifying information or other relevant information to the service provider in order to establish his/her user profile for the purposes of verification of his/her identity and assessing the risk of the transaction requested. And [0034] To determine the fraud probability in this case, risk analysis component 124 may determine the "fraud" probability (i.e. risk probability) based on the "fraud" probabilities in relation to individual known "fraud" or "legit" account based on statistical modeling and formulas (i.e. determining … high risk based on risk probability));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Sanin in the risk identification system of Jivraj-Khan by determining fraud probability using user data to prevent fraudulent transaction. This would have been obvious because the person having ordinary skill in the art would have been motivated to use risk assessment with account data and social graph information to verify user identity in response to financial transaction request by the user (Sanin, [Abstract], [0034]).
While the combination of Jivraj-Khan-Sanin does not explicitly teach the following limitation(s), however in the same field of endeavor Douglas teaches:
[determining, by the client device, service indicator data associated with the service data] (Jivraj taught the limitations in bracket as shown above), wherein the service indicator data comprises a variance of a plurality of payment amounts of a plurality of service operations requested in a predetermined time window, wherein the plurality of payment amounts  (Douglas, discloses method for providing alerts to user in financial service. And [0056] The data relating to an activity of user 120 may also include other data indicating, for example, … small bill variance (i.e. a variance of a plurality of payment amounts) (e.g., variance of bill payment smaller than a predetermined threshold). And [0090] The received data relating to the transaction may include data indicating a recent transaction volume between the user 120 and the online content provider in a recent time period (e.g., last month, last three months (i.e. predetermined time window));
[determining, … that the requested service operation is a high risk operation based … on a result of the logic analysis] (Jivraj taught the limitations in bracket as shown above) [and the risk probability] (Sanin taught the limitations in bracket as shown above), wherein the result of the logic analysis indicates that the variance of the plurality of payment amounts is less than a predetermined threshold (Douglas, [0005] Disclosed examples provide methods and systems for providing alerts to a user, particularly alert messages related to suspicious transactions (i.e. high risk operation) associated with financial service products and services. And [0056] The data relating to an activity of user 120 may also include other data indicating, for example, … small bill variance (e.g., variance of bill payment smaller than a predetermined threshold. And [0057] In step 420, server 111 may determine whether the received data relating to an activity of user 120 triggers an alert (i.e. logic analysis));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Douglas in the risk identification system of Jivraj-Khan-Sanin by providing alert to user in financial service based on data relating to activity of user such as in payment transaction in particular with small 

As per claim 14, the combination of Jivraj-Khan-Sanin-Douglas discloses: 
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (Jivraj, [0055] Memory 208 may represent a tangible and non-transitory computer-readable medium having stored therein computer programs, sets of instructions) comprising: performing the method steps substantially similar to the method claim 1 therefore is rejected with the same reason set forth as the rejection of claim 1 above.

As per claim 20, the combination of Jivraj-Khan-Sanin-Douglas discloses: 
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers (Jivraj, referring to Fig. 2, and [0055] Computer system 200 may also include a main memory 208, for example, random access memory (RAM), and may include a secondary memory 210. Memory 208 may represent a tangible and non-transitory computer-readable medium having stored therein computer programs, sets of instructions, code, or data to be executed by processor 202), perform one or more operations 

Regarding claim 2, similarly claim 15, the combination of Jivraj-Khan-Sanin-Douglas further teaches: 
The method according to claim 1, the non-transitory, computer-readable medium according to claim 14, wherein determining the service indicator data associated with the service data comprises: generating, by the client device, the service indicator data based on the service data (Jivraj, [0086] and as described herein, system 140 may identify an alphanumeric identifier assigned to the selected merchant, and may access one or more data records associated with the assigned alphanumeric identifier to obtain the historical data (i.e. statistical indicator data)).  

Regarding claim 5, similarly claim 18, the combination of Jivraj-Khan-Sanin-Douglas further teaches: 
The method according to claim 1, the non-transitory, computer-readable medium according to claim 14, wherein the service indicator data comprises at least one of a frequency feature of the requested service operation, a running environment feature of the client device, a count value, a sum value, a first value, a last value, a distinction value, an average value, a standard deviation, a maximum value, or a minimum value of data generated 25by the requested service operation in the predetermined time window (Jivraj, [0121] the generated elevated-risk alert may identify reported instances of fraudulent activity associated with the selected merchant over one or more time periods… the generated alert may also provide information that the reported instances (i.e. count) of fraudulent activity involving the selected merchant decreased over the past two weeks, or alternatively, increased over the past two weeks).  

Regarding claim 7, the combination of Jivraj-Khan-Sanin-Douglas further teaches: 
The method according to claim 1, wherein determining that the requested service operation is a high risk operation comprises: receiving, by the client device, an additional result of logic analysis performed by the server device on the service data and the service indicator data based on a risk identification rule, and determining whether the requested service operation is a high risk operation based on the additional result of the logic analysis (Jivraj, [0090] Additionally or alternatively, the objective fraud risk score for the selected merchant may represent an summation of multiple fraud risk scores computed based on prior instances of fraudulent activity reported to system 140 (e.g., stored within risk data 144D), obtained from external sources (e.g., system 160) (i.e. additional result by server device)).  

Regarding claim 9, the combination of Jivraj-Khan-Sanin-Douglas further teaches: 
The method according to claim 1, wherein determining that the requested service operation is a high risk operation is based at least in part on configuration data, wherein the configuration data comprises at least one of service indicator update data, a risk identification rule, or a risk-free list (Jivraj, [0104] Further, in FIG. 4B, system 140 may determine that segment 432 includes merchants having a "Medium Risk" of future fraudulent activity, that segment 434 includes merchants having a "High Risk" of future fraudulent activity, and that segment 436 includes merchants having an "Extremely High Risk" of future fraudulent activity (i.e. risk identification rule)).  

Regarding claim 10, the combination of Jivraj-Khan-Sanin-Douglas further teaches: 
The method according to claim 1, further comprising in response to 26determining that the requested service operation is a high risk operation, determining a processing method for the requested service operation based on a risk identification result indicating whether the requested service operation is a high risk operation (Jivraj, [0120] In step 320, system 140 may transmit the elevated-risk alert (i.e. processing method) to user device 140 across network 120 using any of the communications protocols outlined above). Examiner notes the claim recites “a processing method” without specifying what the processing method is. The broadest reasonable interpretation of the processing method is any action in response to the determination of high risk operation result.  

Regarding claim 12, the combination of Jivraj-Khan-Sanin-Douglas further teaches: 
The method according to claim 1, wherein restricting the operation permission of the requested service operation is performed in response to receiving a restriction request from the server device (Khan, [0023] The configuration management server 302 may present the remediation action and/or network restriction policy defined for certain vulnerability settings to the targeted client 306 and or a network restriction server 310.  The client 306 may determine which remediation action to perform based on the risk associated with the setting detected on the client 304).  

Regarding claim 22, the combination of Jivraj-Khan-Sanin-Douglas further teaches: 
The computer-implemented method of claim 1, comprising: receiving, by the client device and from the server device, a risk-free list, wherein the service data comprises a user account, and wherein determining that the requested service operation is a high risk operation comprises determining, by the client device, that the user account is not in the risk-free list (Jivraj, [0026] system 140 is configured to perform financial service account transaction processes, transactions may include, but are not limited to, a purchase or sale of goods or services, a transfer of funds between financial accounts… And [0045] In certain aspects, the indexed fraud risk score table may include a threshold risk value that separates merchants associated with a low risk of future fraudulent activity (e.g., merchants having fraud risk scores that fail to exceed the threshold risk value) (i.e. risk-free list using indexed fraud risk score table) from those merchants associated with an elevated risk of future fraudulent activity (e.g., merchants having fraud risk scores that exceed the threshold risk value)).  

Claims 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jivraj-Khan-Sanin-Douglas as applied above to claims 2 and 15 respectively, in further view of Purves (US20160232600A1, hereinafter, "Purves").
Regarding claim 3, similarly claim 16, the combination of Jivraj-Khan-Sanin-Douglas teaches: 
The method according to claim 2, the non-transitory computer-readable medium according to claim 15,

further comprising: in response to generating, by the client device, the service indicator data based on the service data, reporting, by the client device, the service indicator data to the server device (Purves, [Abstract] The merchant client may retrieve persisted information associated with a suggested payment method registered with a payment service provider.  The merchant client may transmit at least a portion of the persisted information (i.e. the service indicator data) and transaction information to the payment service provider server, and receive one or more responses that include a risk indicator and payment-service-provider information associated with the suggested payment method).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Purves in the risk identification system of Jivraj-Khan-Sanin-Douglas by having merchant client sending retrieved persisted information of payment method to a payment service provider server. This would have been obvious because the person having ordinary skill in the art would have been motivated to have the service provider sever to provide risk indicator and payment service provider information associated with suggested payment method with acceptable risk assessment result (Purves, [Abstract]).

Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jivraj-Khan-Sanin-Douglas as applied above to claim 1 and claim 14 respectively, in further view of Bednarz et al (US20160006622A1, hereinafter, “Bednarz”).
Regarding claim 4, similarly claim 17, the combination of Jivraj-Khan-Sanin-Douglas teaches: 
The method according to claim 1, the non-transitory computer-readable medium according to claim 14,
While the combination of Jivraj-Khan-Sanin-Douglas does not explicitly teach the following limitation, Bednarz from the similar field of endeavor teaches:
wherein determining the service indicator data comprises: reporting, by the client device, the service data to the server device; and receiving, by the client device, the service indicator data calculated by the server device based on the service data (Bednarz, [0027] a user of a communication device installs (downloads) an agent on their communication device, for example, personal computer, … so that the communication device is able to collect performance related information for analysis by another machine (e.g., a server on a cloud) (i.e. server device) and then receive at least one of several statistical and commercial analysis (i.e. service indicator data) including throughput and other measures of communications performance).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Bednarz in the risk identification system of Jivraj-Khan-Sanin-Douglas by having server on a cloud to analyze user’s broadband service data and provide statistical result to the user to determine a new service profile. This would have been obvious because the person having ordinary skill in the art would have been motivated to prevent the disadvantage of client device with low performance .

Claims 8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jivraj-Khan-Sanin-Douglas as applied above to claim 1, in further view of French et al (US20130339186A1, hereinafter, "French").
Regarding claim 8, the combination of Jivraj-Khan-Douglas teaches: 
The method according to claim 1, 
While the combination of Jivraj-Khan-Sanin-Douglas does not explicitly teach the following limitation(s), however in the same field of endeavor French teaches:
wherein determining that the requested service operation is a high risk operation comprises: receiving, by the client device, a result of probability analysis performed by the server device on the service data and the service indicator data based on the risk identification model, and determining whether the requested service operation is a high risk operation based on the result of the probability analysis (French, [0028] A fraud score may represent the probability an event profile is fraudulent or is associated with fraud, the percentile rank of the risk of fraud associated with the event profile in relation to other event profiles, or other suitable scoring representations… fraud detection system 160 (i.e. server device) may analyze a set of event profiles for fraud and calculate a preliminary fraud value associated with the risk of fraud for each event profile).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of French in the 

Regarding claim 21, the combination of Jivraj-Khan-Sanin-Douglas teaches: 
The computer-implemented method of claim 1, 
While the combination of Jivraj-Khan-Sanin-Douglas does not explicitly teach the following limitation(s), however in the same field of endeavor French teaches:
wherein the service indicator data comprises a quantity of the plurality of service operations, and wherein the result of the logic analysis further indicates that: the payment amount is greater than a first predetermined threshold (French, [0039] fraud detection system 160 may evaluate an event profile for fraud based on the amount of funds to be paid out to an event organizer... An event profile with an event organizer requesting a pay out of a large amount of funds or a large fraction of funds available may be more likely to be fraudulent than an event profile with an event organizer requesting a pay out of less funds or a smaller fraction of funds available); and the quantity of the plurality of service operations is greater than a second predetermined threshold (French, [0037] fraud detection system 160 may evaluate an event profile for fraud based on the payment history of the event organizer... The payment history of the event organizer may include the date, time, amount, and other suitable purchase information regarding prior pay outs to the organizer… Event organizers who have previously withdrawn funds may be less likely to create fraudulent event profiles than event organizers who are withdrawing funds for the first time (i.e. quality of service operation (purchase) is more than threshold of 1)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of French in the risk identification system of Jivraj-Khan-Sanin-Douglas by using fraud detection system to evaluate payment request based on payment history as event parameters. This would have been obvious because the person having ordinary skill in the art would have been motivated to access event profile that includes event parameters and calculated fraud scores to identify fraudulent users in making payment verification (French, [Abstract], [0037]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jivraj-Khan-Sanin-Douglas as applied above to claim 12, in further view of Calman et al (US20150026026A1, hereinafter, "Calman").
Regarding claim 13, the combination of Jivraj-Khan-Sanin-Douglas teaches: 
The method according to claim 12, 
While the combination of Jivraj-Khan-Sanin-Douglas does not explicitly teach the following limitation, Calman from the similar field of endeavor teaches:
further comprising removing a restriction on the operation permission of the requested service operation in response to receiving a restriction removal verification request (Calman, discloses method of restricted access to online banking, see [Title], [Abstract]. And [0044] the method includes receiving a request from the mobile device to remove the restricted transaction definition. The restricted transaction record associated with the restricted transaction definition may then be deleted (e.g., upon determining that the mobile device is associated with the customer's online banking account)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Calman in the risk identification system of Jivraj-Khan-Sanin-Douglas by allowing user to make request to remove the restriction for online banking. This would have been obvious because the person having ordinary skill in the art would have been motivated to allow user to perform online banking transaction after restriction removal (Calman, [Abstract], [0044]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jivraj-Khan-Sanin-Douglas as applied above to claim 1, in further view of Mahaffey et al (US20160099963A1, hereinafter, "Mahaffey").
Regarding claim 23, the combination of Jivraj-Khan-Sanin-Douglas teaches: 
The computer-implemented method of claim 1, 
While the combination of Jivraj-Khan-Sanin-Douglas does not explicitly teach the following limitation, Mahaffey from the same field of endeavor teaches:
wherein the service indicator data comprises an attenuation degree of a battery of the client device (Mahaffey, discloses method for determining enterprise risk level. And [0477] an assessment for a data object may include a rating for the data object's battery impact, such as estimated number of minutes of phone battery life reduction (i.e. attenuation degree of a battery), by server 3551 taking into account by taking into account the battery usage data reported by devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mahaffey in the risk identification system of Jivraj-Khan-Sanin-Douglas by assessment of data object for enterprise risk level assessment by rating for the data object’s battery impact. This would have been obvious because the person having ordinary skill in the art would have been motivated to assess the data object with battery impact for assessment of security of device based on data stored or passing through the device (Mahaffey, [Abstract], [0340], [0475-0477]).
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Meng et al (US20170053283A1) discloses method for risk management based on PII data and analysis of data from multiple payment networks to generate risk score.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436